Exhibit 10.8

AMENDED AND RESTATED

CAPITAL SUPPORT AGREEMENT

THIS AMENDED AND RESTATED CAPITAL SUPPORT AGREEMENT (this “Agreement”) is made
as of September 29, 2008, by and between Northern Trust Corporation (the
“Support Provider”) and Northern Trust Investments, N.A. (“NTI”), as trustee on
behalf of the NTGI Collective Short Term Investment Fund (the “Fund”).

W I T N E S S E T H:

WHEREAS, the Fund is a bank maintained collective fund for which NTI is trustee
that seeks to maintain a stable net asset value of $1.00 per unit and to value
the Fund’s assets on an amortized cost rather than market value basis, all
pursuant to the applicable regulations of the Office of the Comptroller of the
Currency contained in 12 C.F.R. Section 9.18 (“OCC Regulations”);

WHEREAS, the Support Provider and NTI, on behalf of the Fund, had entered into a
Capital Support Agreement dated as of February 21, 2008 and amended as of
July 15, 2008 providing support in connection with notes (the “Notes”) issued by
Whistlejacket Capital LLC and/or White Pine Finance LLC, and the parties now
seek to extend the scope of the Capital Support Agreement to include support for
Impaired Assets, as defined below;

WHEREAS, a sale of the Impaired Assets under current market conditions is
unlikely to result in the full recovery of the Fund’s investments, and may cause
the Fund to realize losses to the extent that it could no longer maintain a
stable net asset value of $1.00 per unit;

WHEREAS, it is in the interest of the Support Provider and certain of its
affiliates for the Fund to maintain a stable net asset value of $1.00 per unit;

NOW, THEREFORE, in consideration of the above premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Support Provider and NTI
hereby agree as follows:

1. Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated:

(a) “Amortized Cost Value” means, with respect to any Impaired Asset held by the
Fund, the value of that Impaired Asset as determined using the amortized cost
method (“Amortized Cost Method”) in accordance with OCC Regulations on the
relevant date.

(b) “Capital Contribution” means a cash contribution by the Support Provider to
the Fund for which the Support Provider does not receive any units or other
consideration from the Fund.

(c) “Contribution Event” means, with respect to any Impaired Asset held by the
Fund, any of the following occurrences:

(i) Any sale of the Impaired Asset by the Fund for cash in an amount, after
deduction of any commissions or similar transaction costs, less than the
Amortized Cost Value of the Impaired Asset sold as of the date of settlement;

 

1



--------------------------------------------------------------------------------

(ii) Receipt of final payment on the Impaired Asset in an amount less than the
Amortized Cost Value of that Impaired Asset as of the date such payment is
received; or

(iii) Issuance of orders by a court having jurisdiction over the matter
discharging the issuer from liability for the Impaired Asset and providing for
payments on that Impaired Asset in an amount less than the Amortized Cost Value
of that Impaired Asset as of the date such payment is received.

The excess of the Amortized Cost Value of the Impaired Assets subject to a
Contribution Event over the amount received by the Fund in connection with such
Contribution Event shall constitute the “Loss” on such Impaired Assets.

(d) “Impaired Assets” means any security held in the Fund’s portfolio as of the
date of this Agreement where the market price for such security is or becomes
below the Amortized Cost Value for such security by 0.001%.

(e) “Maximum Contribution Amount” means two hundred twelve million five hundred
thousand dollars ($212,500,000). The Maximum Contribution Amount may be amended
at any time as agreed by NTI and the Support Provider.

(f) “Required Capital Contribution” means for the Fund on the date of any
Contribution Event, a Capital Contribution in an amount sufficient for the Fund
to maintain its net asset value per unit at no less than the Minimum Permissible
NAV, after giving effect to the Contribution Event and all payments received by
the Fund in respect of the Impaired Assets. The net asset value for purposes of
calculating the amount of Required Capital Contribution shall exclude any
account receivable or other asset representing the Support Provider’s
obligations under this Agreement. Minimum Permissible NAV means the greater of
(i) such minimum net asset value as determined by NTI will meet the requirements
of the OCC Regulations with respect to valuation of the Fund pursuant to the
Amortized Cost Method or (ii) $0.9990/unit.

2. Covenants of the Fund. The Fund agrees that:

(a) To the extent consistent with the Fund’s interest, NTI shall consult with
the Support Provider with respect to all decisions regarding each Impaired Asset
(including, but not limited to, any decision to sell the Impaired Asset or to
forgo the right to any payment) prior to the occurrence of a Contribution Event
with respect to that Impaired Asset. Nothing in this Agreement shall be
construed to cause the delegation by NTI to any person any authority which is
not permitted to be delegated under OCC Regulations.

(b) The Fund will retain any Capital Contribution and not include the Capital
Contribution in any dividend or other distribution to the Fund’s participants.
For the avoidance of doubt, for purposes of this subparagraph, the withdrawal of
the Fund’s units shall not constitute a “distribution” to Fund participants.

 

2



--------------------------------------------------------------------------------

(c) The Fund will promptly sell the Impaired Assets upon the earlier of (i) any
change in the Support Provider’s short term credit ratings such that the Support
Provider’s obligations no longer qualify as First Tier Securities as defined in
paragraph (a)(12) of Rule 2a-7 under the Investment Company Act of 1940, as
amended, or (ii) on the business day immediately prior to the date set forth in
subparagraph 3(c)(iii); provided, however, the Fund shall not have to sell the
Impaired Assets, on such date, if NTI, on behalf of the Fund, determines it is
in the best interests of the Fund’s unitholders to maintain such Impaired Assets
in the Fund and the Support Provider makes a Capital Contribution related to any
Impaired Assets not sold of the lesser of (1) the amount necessary, if any, so
that the Fund’s market based net asset value is equal to the Minimum Permissible
NAV after taking into account any Capital Contributions made on Impaired Assets
sold on such date or (2) the Maximum Contribution Amount reduced by the amount
of any Capital Contribution previously made on such date or earlier by the
Support Provider.

3. Contributions to the Fund.

(a) If a Contribution Event occurs prior to the occurrence of a Termination
Event (defined below), the Support Provider will make a Capital Contribution to
the Fund in the amount equal to the least of (i) the Loss incurred as a result
of the Contribution Event, (ii) the Required Capital Contribution, or (iii) the
Maximum Contribution Amount reduced by the amount of any Capital Contribution
previously made by the Support Provider to the Fund.

(b) The Support Provider shall make the Capital Contribution to the Fund not
later than one business day after the occurrence of a Contribution Event, by
12:00 noon, Eastern Time. Each Capital Contribution made hereunder shall be made
in immediately available funds, without deduction, set-off or counterclaim, to
the Fund.

(c) The obligation of the Support Provider to make Capital Contributions
pursuant to this Agreement with respect to the Fund shall terminate upon the
earlier of (such occurrence, the “Termination Event”): (i) the Support Provider
has made Capital Contributions equal to the Maximum Contribution Amount,
(ii) the Fund no longer holds Impaired Assets, or (iii) 5:00 p.m. Eastern Time
on February 28, 2009 or such later date as agreed upon by the Support Provider
and NTI.

4. Reliance by the Fund and NTI. The Support Provider acknowledges and consents
to:

(a) NTI’s reliance on the Support Provider’s obligations under this Agreement in
making any determination required under OCC Regulations;

(b) For purposes of calculating the Fund’s daily net asset value calculated in
accordance with procedures adopted by NTI in compliance with OCC Regulations,
the inclusion of the Capital Contribution that would be payable to the Fund
under this Agreement if all of the Impaired Assets were sold on the date of such
net asset value calculation; and

(c) The inclusion of the Capital Contribution that would be payable to the Fund
under this Agreement if all of the Impaired Assets were sold on the date of such
net asset value calculation in the Fund’s audited or unaudited financial
statements, to the extent required by generally accepted accounting principles.

 

3



--------------------------------------------------------------------------------

5. Representations and Warranties. The Support Provider hereby represents and
warrants that:

(a) It is duly organized and validly existing under the laws of the jurisdiction
of its organization or incorporation and, if relevant under such laws, in good
standing;

(b) It has the power to execute this Agreement, to deliver this Agreement and to
perform its obligations under this Agreement and has taken all necessary action
to authorize such execution, delivery and performance;

(c) Such execution, delivery and performance do not violate or conflict with any
law applicable to it, any provision of its constitutional documents, any order
or judgment of any court or other agency of government applicable to it or any
of its assets or any contractual restriction binding on or affecting it or any
of its assets;

(d) All governmental and other consents that are required to have been obtained
by it with respect to this Agreement to which it is a party have been obtained
and are in full force and effect and all conditions of any such consents have
been complied with; and

(e) Its obligations under this Agreement constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

(f) It has obtained short-term credit ratings of A-1 from Standard & Poor’s, P-1
from Moody’s Investors Services and F-1 from Fitch Ratings.

6. General.

(a) Neither party may assign its rights under this Agreement to any person or
entity, in whole or in part, without the prior written consent of the other
party.

(b) No waiver of any provision hereof or of any right or remedy hereunder shall
be effective unless in writing and signed by the party against whom such waiver
is sought to be enforced. No delay in exercising, no course of dealing with
respect to or no partial exercise of any right or remedy hereunder shall
constitute a waiver of any other right or remedy, or future exercise thereof.

(c) If any provision of this Agreement is determined to be invalid under any
applicable statute or rule of law, it is to that extent to be deemed omitted,
and the balance of the Agreement shall remain enforceable.

 

4



--------------------------------------------------------------------------------

(d) Subject to the next sentence, all notices shall be in writing and shall be
deemed to be delivered when received by certified mail, postage prepaid, return
receipt requested, or when sent by facsimile or e-mail confirmed by call back.
All notices shall be directed to the address set forth under the party’s
signature or to such other address as either party may, from time to time,
designate by notice to the other party.

(e) No amendment, change, waiver or discharge hereof shall be valid unless in
writing and signed by the Support Provider and NTI, as trustee on behalf of the
Fund.

(f) This Agreement shall be governed in all respects by the laws of the State of
Illinois without regard to its conflict of laws provisions.

(g) This Agreement constitutes the complete and exclusive statement of all
mutual understandings between the parties with respect to the subject matter
hereof, superseding all prior or contemporaneous proposals, communications and
understandings, oral or written.

(h) This Agreement is solely for the benefit of the Fund, and no other person
shall acquire or have any rights under or by virtue of this Agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Support Provider has caused this Capital Support
Agreement to be executed as of the date specified above.

 

NORTHERN TRUST CORPORATION By:  

/s/ William R. Dodds, Jr.

Name:   William R. Dodds, Jr. Title:   Treasurer ADDRESS FOR NOTICES: 50 S.
LaSalle St. Chicago, IL 60603 Attn:   William R. Dodds, Jr. NORTHERN TRUST
INVESTMENTS, N.A., AS TRUSTEE OF THE NTGI COLLECTIVE SHORT TERM INVESTMENT FUND
By:  

/s/ John L. Krieg

Name:   John L. Krieg Title:   Senior Vice President ADDRESS FOR NOTICES: 50 S.
LaSalle St. Chicago, IL 60603 Attn:   John L. Krieg

 

6